Citation Nr: 1206886	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-17 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958. 

This matter was last before the Board of Veterans' Appeals (Board) in January 2010 on appeal of a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Board remanded the claim for additional development.

In January 2010 the Board also remanded claims of entitlement to service connection for a left ring finger disability and a dental disability, but the RO granted those claims in subsequent rating decisions. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD in regard to either the left ring finger disability or the dental disability so those claims are not before the Board and not reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In August 2009, the Veteran was afforded a hearing before the below-signed Veterans Law Judge sitting in Houston, Texas. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.





REMAND

The claims file reflects that some evidence remains outstanding and that a medical opinion is warranted. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records within the claims file were generated April 12, 2007 and reflect that the Veteran was receiving ongoing VA care. In January 2010, the Board directed the RO/AMC to determine if the Veteran had received any medical treatment, VA or private, not reflected by the record. Although the RO/AMC sent the Veteran a letter asking him whether or not he had received any additional medical treatment, there is no indication that the RO/AMC took any steps to obtain or review the additional VA records in its possession. See Bell v. Derwinski, 2 Vet. App. 611 (1992), Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998). The RO/AMC must gather any newly-generated VA medical evidence while this case is in remand status.

In January 2010, the Board also directed that the Veteran be afforded a VA examination in conjunction with his claim for service connection for vertigo. He attended May 2010 VA examinations, including an audiological/ENT examination. The examiner provided opinions regarding other disabilities claimed by the Veteran, but did not provided a requested opinion as to the existence or etiology of any vertigo. 

Subsequently, the RO/AMC attempted to schedule him for a separate VA examination for vertigo. The Veteran cancelled two scheduled examinations and the examination request report reflects that he may have indicated with his second cancellation that he wished to withdraw his appeal. However, the RO/AMC again advised him in an October 2011 letter that it had asked the VA medical facility nearest to him to schedule him for another examination. He failed to report to the examination scheduled later in October 2011 and a January 2012 report of telephone contact reflects that he refused to reschedule the examination. However, he later attended a December 2011 audiological examination and the examiner again failed to opine as to the existence or etiology of any vertigo.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations or medical opinions will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). As the May 2010 and December 2011 examiners did not provide an opinion as to vertigo, the reports are not adequate for rating purposes. See 38 C.F.R. § 4.2. Although the Veteran has refused to attend an additional examination, he has already attended two (2) VA audiological examinations. Pursuant to 38 C.F.R. § 4.2, the claims file should be returned to the last examiner for review of the record and the provision of an additional medical opinion. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records. 

2. OBTAIN ANY AVAILABLE VA TREATMENT RECORDS GENERATED AFTER APRIL 12, 2007 AND ASSOCIATE THEM WITH THE CLAIMS FILE.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the December 2011 examiner (if unavailable, the file should be provided to the May 2010 examiner or, if unavailable, to another audiological/ENT examiner of suitable background and experience) to provide a medical opinion as to vertigo. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE, to specifically include newly generated VA treatment notes, the May 2010 and December 2011 VA examination reports, and the August 2009 hearing transcript, the examiner must address the Veteran's contention that he experiences vertigo as a result of his in-service experiences and/or as a result of audiological disability (hearing loss/tinnitus).

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. If deemed necessary, the examiner must consult with a neurologist in order to provide the requested opinion.

e. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


